Title: To James Madison from John M. Forbes, 4 August 1804 (Abstract)
From: Forbes, John M.
To: Madison, James


4 August 1804, Hamburg. “My last Respects were under the  of May just previous to my leaving London to return to my post, after an absence protracted much beyond my intention, by a severe indisposition. At that time it was thought that Circumstances were fast maturing towards great military events on the Continent, and it was in England believed that an immediate declaration of War would be made by Russia against France, which would necessarily involve Austria, if not Prussia, as Russia would not be permitted to march an Army into the bosom of Germany, unless one or both of these powers were Parties to the War. Although appearances are much against immediate hostility, Conjecture on the subject is not yet at rest—and, as the passing away of the Summer, renders it highly improbable that the blow will be aimed at this part of Europe, it is now said that a Russian force is to be sent from the black Sea against Italy. On the other hand, it is understood that the Emperor of Russia, against the opinion of all his Cabinet, is for preserving his neutrality and it is also believed that the Arch Duke Charles in the Cabinet of Vienna is the decided friend of peace. All the Powers of the Continent, except Sweden, Russia and Austria have already acknowledged the Emperor of the French, and the Elector of Baden has confessed himself satisfied with the explanations, received from the French Government, on the Subject of the infraction of his territory, in the arrestation of the Duke d’Enghien. Under this view of things, I am far from believing that there will be a Wa⟨r⟩ on the Continent this year. In reply to the intimation in your Circular of 1st. October last, stating that few returns had been made to your request under 9th April and requesting that no further delay might take place in forwarding them, I beg leave to observe that immediately on receipt of yours of 9th April, I applied to the Colledge or Chamber of Commerce here, for statements of the Light money, Anchorag⟨e,⟩ and Pilotage, together with general tables of duties, payable on all goods imported by Hamburg and foreign Vessels and have long since forwarded Mr. President Wortman’s Reply, by which you will have perceived that althoug⟨h⟩ he could not furnish the required Tables yet by the Laws of this City, no higher Light dues, Anchorage or other duties were exacted of foreign than of Hamburgh Ships. Owing to the Police of the Elbe being divided between three powers it will be extremely difficult if not impossible, to obtain the comparative rates of pilotage, Anchorage, & Light dues exacted by them all. I shall pursue the investigation of the subject by all the means in my power and hope to accomplish your wishes more fully than I have hitherto been able to do—in the mean time I thin⟨k⟩ I may safely assert that all Ships are charged alike, except in the Stad⟨t⟩ Duties, in which the English Ships (it being a Hanoverian Revenue) were somewhat favored. The inclosed Copies of my correspondence and of Mr. Ellerman’s Report will explain the objections to the form of my new Credentials, taken by the Prince Regent of Denmark on their first presentation. I expect to meet the same difficulty at Lubec, Altona &c &c. A Commission in the usual printed form to a named Port ‘and all other Ports nearer thereto than to the residence of any other Consul of the U.S’ is perfectly competent to embracing any extent of Consular jurisdiction under the same allegiance, as for example, in France or England, but as I have had the honor before to explain and as a reference to any treatise on the Geography of Germany will fully demonstrate, there exists here an embarrassing intersection of territorial dominion, unknown in any other part of Europe or perhaps of the World besides. The only common Stile of political Regence admitted and recognized by the powers of this vicinity is, ‘The Princes, States and Cities composing the Circle of Lower Saxony’ and this is the literal delineation of every diplomatic & Commercial Commission in this City. The Consuls are all (the American only excepted) ‘Consuls General near the Princes &c &c.[‘] In the various Ports of Lower Saxony there will be at least fifty to Sixty American Vessels this year—and next year, when the vagrant Commerce which is the Consequence of our blockade shall be better understood, the number will be much increased, and I believe the experience of all who have had any commercial relations with this part of the World will corroborate my representation, when I assert that in no part of the civilized world, does foreign Commerce stand more in need of protection against the rapacity of the most unprincipled Avarice than in this Quarter.
“Although Mr. Ellerman is not regularly admitted and recognized as Vice-Consul at Tonningen, I have obtained the temporary protection of the municipal authorities of that place in his favor, and have directed him to receive the declarations on Oath of the landing of such Goods as are entitled to Drawback and upon such declarations, Shall grant to the Consigners here, the necessary Certificates according to our Laws. Mr. Ellerman has not the seal of the U. S. which I do not like to Confide too lightly to foreigners—he will probably apply to Government for the direct appointment, but I hope it will not be granted to him, because I would flatter myself that Government would be so far willing to protect my views as to leave that place at my disposition, as in case the blockade should be continued I should be Constrained to fix myself there. Although I have little hope of ever enjoying health here, yet I foresee So many inconveniences in attempting a new establishment, that I give up that idea for the present.”
